             Case 1:20-cv-00176-JGK Document 1 Filed 01/08/20 Page 1 of 6



 Noe S. Hamra                                             Jason P. Waguespack (LA Bar No.: 21123)
 BLANK ROME, LLP                                          Andrew V. Waters (LA Bar No.: 37913)
 1271 Avenue of the Americas                              GALLOWAY, JOHNSON, TOMPKINS,
 New York, NY, 10020                                      BURR & SMITH
 (212) 885-5430                                           701 Poydras Street, 40th Floor
 nhamra@blankrome.com                                     New Orleans, Louisiana 70139
                                                          (504) 525-6802
                                                          jwaguespack@gallowaylawfirm.com
                                                          awaters@gallowaylawfirm.com

 Attorney for Plaintiffs Local Counsel                    Pro Hac Vice to be Submitted


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
BBC CHARTERING CARRIERS
GmbH & CO. KG,

                 Plaintiff,
                                                               Case No.: 20-CV-
                 -against-
                                                               COMPLAINT IN ADMIRALTY
VITOL, INC.,                                                   Pursuant to Rule 9(h) of the
                                                               Federal Rules of Civil Procedure
                 Defendant.

------------------------------------------------------x


        The plaintiff, BBC Chartering Carriers GmbH & Co. KG (“BBC”), files this Complaint in

admiralty and respectfully represents as follows:

                                                     Parties

        1.       Upon information and belief, the defendant, Vitol, Inc. (“Vitol”), is a corporation

organized and existing under the laws of the State of Delaware.

        2.       BBC is a foreign entity organized and existing under the laws of a foreign nation,

with its principal offices in Leer, Germany, which was and is engaged in the business of operating

vessels for the carriage of goods by sea.
            Case 1:20-cv-00176-JGK Document 1 Filed 01/08/20 Page 2 of 6



                                           Jurisdiction

       3.      This Court has subject matter jurisdiction over the dispute at issue under both 28

U.S.C. § 1332 because complete diversity of the parties exists and the amount in controversy

exceeds $75,000.00 and 28 U.S.C. § 1333 because this action arises out of the breach of a maritime

contract, and BBC elects to designate this as an admiralty or maritime claim under FED. R. CIV. P.

R. 9(h).

       4.      BBC, as charterers of the M/V KINGCUP, and Vitol, as bunker supplier, entered

into a contract for sale of bunkers (the “Bunker Contract”) evidenced by a Revised Bunker Fixing

Note dated October 9, 2019, which is attached as Exhibit A, and the applicable terms and

conditions to the Bunker Contract are attached as Exhibit B.

       5.      Under the Bunker Contract, BBC agreed to purchase 900 metric tons of RMG 380

ISO 8217:2010 (the “Fuel”) from Vitol for delivery to the KINGCUP.

       6.      This Court has personal jurisdiction over BBC and Vitol because the terms and

conditions of the Bunker Contract provide jurisdiction over disputes arising out of the performance

of the contract to the United States District Court for the Southern District of New York. See

Exhibit B, Clause 21.

                                        Underlying Facts

       7.      Delivery of the Fuel was completed in Houston, Texas, on October 10, 2019. See

Marine Fuel Delivery Receipt, attached as Exhibit C.

       8.      Under the Bunker Contract, the Fuel was required to comply with the terms of ISO

8217:2010 and “MARPOL 73/78 ANNEX VI REGULATION 14 AND 18.” See Exhibit A.




                                                 2
             Case 1:20-cv-00176-JGK Document 1 Filed 01/08/20 Page 3 of 6



       9.        Due to Vitol’s negligence and/or breach of the Bunker Contract, the Fuel was

deficient in quality and did not meet the applicable standards set forth in the Bunker Contract, as

described above.

       10.       As a result of Vitol’s negligence and/or breach of the Bunker Contract, on or about

November 20, 2019, the KINGCUP sustained heavy engine damage and lost propulsion at open

sea.

       11.       As charterers of the KINGCUP, BBC faces substantial claims from the owners and

subcharterers of the KINGCUP in connection with losses caused by the consumption of the Fuel

sold by Vitol.

                     COUNT 1 – BREACH OF MARITIME CONTRACT

       12.       BBC incorporates and reasserts the allegations contained in Paragraphs 1 through

11 as if fully set forth herein and further alleges both in addition and the alternative:

       13.       BBC brings this claim against Vitol, as more fully set out above, because Vitol

entered into and breached a maritime contract with BBC.

       14.       BBC performed its obligations under the Bunker Contract as set forth above. Vitol,

on the other hand, failed to comply with the terms and conditions of the Bunker Contract giving

rise to this suit by supplying bunkers to the KINGCUP that failed to meet the applicable quality

standards specified in the Bunker Contract (ISO 8217:2010 and “MARPOL 73/78 ANNEX VI

REGULATION 14 AND 18.”). See Exhibit A.

       15.       As a result of Vitol’s breach, BBC has incurred actual damages and faces

consequential claims from the owners and subcharterers of the KINGCUP.

       16.       Accordingly, Vitol is in breach of the Bunker Contract and is liable to BBC for all

damages sustained as a result of the consumption of the deficient Fuel sold by Vitol.




                                                   3
             Case 1:20-cv-00176-JGK Document 1 Filed 01/08/20 Page 4 of 6



      COUNT 2 – BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       17.      BBC incorporates and reasserts the allegations contained in Paragraphs 1 through

16 as if fully set forth herein and further alleges both in addition and the alternative:

       18.      Vitol breached the implied warranty of merchantability arising out of its sale of the

Fuel to BBC by selling bunkers to the KINGCUP that failed to meet the applicable quality

standards specified in the Bunker Contract (ISO 8217:2010 and “MARPOL 73/78 ANNEX VI

REGULATION 14 AND 18.”). See Exhibit A.

       19.      By selling the Fuel to BBC, Vitol implicitly warranted that the Fuel was fit for its

intended purpose—i.e., the KINGCUP’s safe consumption of the Fuel.

       20.      Because the KINGCUP could not safely consume the Fuel, Vitol breached the

implied warranty of merchantability.

       21.      Vitol’s breach of the implied warranty of merchantability actually and proximately

caused physical damage to the KINGCUP’s engine, which led to the KINGCUP’s loss of

propulsion at open sea.

       22.      As a result of Vitol’s breach, BBC has incurred actual damages and faces

consequential claims from the owners and subcharterers of the KINGCUP.

       23.      Accordingly, Vitol is liable to BBC for all damages sustained as a result of the

consumption of the deficient Fuel sold by Vitol.

                                 COUNT 3 – MARITIME TORT

       24.      BBC incorporates and reasserts the allegations contained in Paragraphs 1 through

23 as if fully set forth herein and further alleges both in addition and the alternative:




                                                   4
             Case 1:20-cv-00176-JGK Document 1 Filed 01/08/20 Page 5 of 6



       25.      In its role as the supplier of bunkers to the KINGCUP, Vitol owed BBC a duty of

care to ensure that the Fuel was of suitable quality and fit for its intended purpose—i.e., the

KINGCUP’s safe consumption of the Fuel.

       26.      Vitol breached its duty of care to BBC by providing the Fuel, which was of

insufficient quality and unfit for the KINGCUP’s consumption.

       27.      Vitol’s breach of its duty of care to BBC actually and proximately caused physical

damage to the KINGCUP’s engine, which led to the KINGCUP’s loss of propulsion at open sea.

       28.      As a result of Vitol’s breach, BBC has incurred actual damages and faces

consequential claims from the owners and subcharterers of the KINGCUP.

       29.      Accordingly, Vitol is liable to BBC for all damages sustained as a result of the

consumption of the deficient Fuel sold by Vitol.

                COUNT 4 – TORT INDEMNITY AND/OR CONTRIBUTION

       30.      BBC incorporates and reasserts the allegations contained in Paragraphs 1 through

29 as if fully set forth herein and further alleges both in addition and the alternative:

       31.       As a result of Vitol’s breach of its duty of care to BBC, BBC has incurred actual

damages and faces consequential claims from the owners and subcharterers of the KINGCUP.

       32.      If BBC is held liable to the owners and/or subcharterers of the KINGCUP for any

damages arising out of Vitol’s delivery of the deficient Fuel to the KINGCUP, Vitol will be liable

to BBC under a theory of tort indemnity and/or contribution for the full amount of the judgment

entered against BBC (including pre- and post-judgment interests) in addition to BBC’s costs and

fees incurred in the prosecution of this proceeding because BBC is completely free from fault for

causing the damages sustained as a result of the consumption of the deficient Fuel sold by Vitol.




                                                   5
          Case 1:20-cv-00176-JGK Document 1 Filed 01/08/20 Page 6 of 6



       WHEREFORE, the plaintiff, BBC Chartering Carriers GmbH & Co. KG, respectfully

requests that this Court enter judgment against the defendant, Vitol, Inc., for all damages sustained

by BBC, with interests and costs, such as attorneys’ fees as determined to be reasonable by this

Court, and including pre-and post-judgment interest and any other general or equitable relief as

may be just and proper.

                                              Respectfully submitted,

                                                 /s/ Noe S. Hamra
                                              Noe S. Hamra
                                              BLANK ROME, LLP
                                              1271 Avenue of the Americas
                                              New York, NY, 10020
                                              (212) 885-5430
                                              nhamra@blankrome.com

                                              Local Counsel for Plaintiff
                                              BBC Chartering Carriers GmbH &Co. KG

OF COUNSEL:

Jason P. Waguespack (Louisiana Bar No.: 21123)
Andrew V. Waters (Louisiana Bar No.: 37913)
GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
701 Poydras Street, 40th Floor
New Orleans, Louisiana 70139
Phone: (504) 525-6802
Telecopier: (504) 525-2456

Pro Hac Vice to be Submitted




                                                 6
